Order reversed on the law, with costs, and order granted in accordance with the petition praying for dismissal of the referendum petition and also enjoining the village clerk from proceeding with referendum, with costs, on the ground:
I. That the contract to purchase the engines and equipment does not constitute a proposition to establish or acquire a lighting system, and 2. That the contract for the purchase of said engines and equipment contravenes the Village Law and is invalid. (See two companion cases decided herewith, ante, p. 753; post, p. 758.)
All concur, Thompson, J., on the first ground stated only; Crosby, J., on the second ground stated only.